Broyles, C. J.
1. The motion to dismiss the bill of exceptions is overruled.
2. The affidavits of the jurors offered upon the hearing of the motion for a new trial, the exclusion of which is complained of in the bill of exceptions, being in the nature of evidence tending to impeach their verdict, were properly rejected by the court. Park’s Ann. Code, § 5933, and citations.
3. It is not cause for a new trial that on the trial of a civil case a judgment rendered on a former trial of the same case and written upon the petition was inadvertently handed to the jury and taken by them to the jury-room, especially where, as shown in this case by the certificate of the trial judge, the court’s attention was not directed to the former judgment and there was no request to have it detached, erased, or in some way concealed. Allen v. State, 155 Ga. 332 (116 S. E. 534 (1)), and citations.
4. The verdict (after $29.57 of the principal and $17 of the interest had been written off) was authorized by the evidence, and the court did not err in overruling the motion for a new trial.
5. This coui't not being satisfied that the writ of error was prosecuted for the purpose of delay only, the request of the defendant in error for the award of damages is denied.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.